Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner’s note: 
a) Zhenlan Hu discussed Examiner’s amendments for allowance on 7/12/21. Applicant declined. 
b) Applicant failed to mark claim 8 as “withdrawn”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 20150043187) and further in view of Williams (US 20170118838 A1).
With regard claim 1, Lee discloses A display device, (abstract; fig 1-10) comprising: a display panel including a pixel array disposed on a base substrate (at least fig 4; paragraph [49]-[51], [54]-[56]) and an input pad electrically connected to the pixel array (at least fig 4; paragraph [49]-[51], [54]-[56] the portion connected to the 101 with signals to the bridge board; Examiner consider as an input pad); a bonding substrate disposed under the display panel and including an output pad (at least the 101 on the other side, Examiner consider as a bonding substrate with an output pad connects to the input pad); and a bridge board including a first body portion, a second body portion (at least fig 4-5, the portion includes a rigid material and connected to the DP; Examiner consider as the second body portion, the other portion is the first body portion) to electrically connect the input pad of the display panel (at least fig 4, the structure bridge between DP1 and DP2) and the output pad of the bonding substrate, and bonded to the display panel and the bonding substrate (at least fig 4; paragraph [49]-[51], [54]-[56]), wherein the second body portion of the bridge board includes a rigid material (at least fig 4; Examiner consider, at least, the portion which is not on the folding line is the rigid materials). 
Lee lacks teaching: a via connection portion passing through the second body portion.
Williams teaches a board structure comprising: a via connection portion that electrically connects and passing through the body portion (at least paragraph [15]-[16], [28]-[32], [39]-[42], [61]-[68], [643]-[651]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using via in or on the board for electrically connection) and modify to previous discussed structure (modified to Lee’s circuit board interconnection structure) so as to further reduce the size and/or reduce the cost of the modified structure by using the known technologies. 
With regard claim 3, modified Lee discloses the bridge board has a step shape or an L-shape (at least fig 4).
With regard claim 4, modified Lee discloses the bridge board includes a first body portion and a second body portion, the first body portion extending along a horizontal direction and having a lower surface facing an upper surface of the input pad (at least fig 4, the body portion facing the input pad and extending along a horizontal direction), the second body portion extending from the first body portion along a vertical direction and having a side surface facing a side surface of the base substrate (at least fig 4, the body portion extending from the first body portion along a vertical direction and having a side surface facing a side surface of the base substrate).
With regard claim 5, modified Lee discloses the bridge board further includes a first connection pad and a second connection pad (See below), the first connection pad (at least fig 4, the structure disposed on a lower surface of the first body portion and bonded to the input pad) being disposed on a lower surface of the first body portion and bonded to the input pad, the second connection pad (at least fig 4, the structure disposed on a lower surface of the second body portion and bonded to the output pad) being disposed on a lower surface of the second body portion and bonded to the output pad.
With regard claim 17, Lee discloses A display device, (abstract; fig 1-10) comprising: a display panel including a pixel array disposed on a base substrate (at least fig 4; paragraph [49]-[51], [54]-[56]) and an input pad electrically connected to the pixel array (at least fig 4; paragraph [49]-[51], [54]-[56] the portion connected to the 101 with signals to the bridge board; Examiner consider as an input pad); a bonding substrate disposed under the display panel and including an output pad (at least the 101 on the other side, Examiner consider as a bonding substrate with an output pad connects to the input pad); and a bridge board including a first body portion, a second body portion (at least fig 4-5, the portion includes a rigid material and connected to the DP; Examiner consider as the second body portion, the other portion is the first body portion) to electrically connect the input pad of the display panel and the output pad of the bonding substrate (at least fig 4, the structure bridge between DP1 and DP2), wherein the first body portion faces the input pad and extends along a horizontal direction (at least fig 4, the body portion facing the input pad and extending along a horizontal direction), and wherein the second body portion extends from the first body portion along a vertical direction and has a side surface facing a side surface of the base substrate (at least fig 4, the body portion extending from the first body portion along a vertical direction and having a side surface facing a side surface of the base substrate), wherein a vertical thickness of the first body portion is smaller than a horizontal width of the second body portion (at least fig 4).  Lee lacks teaching: the bridge board includes a rigid cured resin; and a via connection portion passing through the second body portion. Examiner’s note: Lee teaches the bridge board includes a resin (paragraph [82]-[86]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the bridge board includes a cured resin and a rigid cured resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The motivation to modify the previous discussed structure with the current feature is to further reduce the cost by using a known material.
Lee lacks teaching: a via connection portion passing through the second body portion.
Williams teaches a board structure comprising: a via connection portion that electrically connects and passing through the body portion (at least paragraph [15]-[16], [28]-[32], [39]-[42], [61]-[68], [643]-[651]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using via in or on the board for electrically connection) and modify to previous discussed structure (modified to Lee’s circuit board interconnection structure) so as to further reduce the size and/or reduce the cost of the modified structure by using the known technologies. 

With regard claims 2, the primary art discussed in the preceding claim disclosed all the subject matter except for the bridge board includes a cured resin; and a rigid cured resin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the bridge board includes a cured resin and a rigid cured resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The motivation to modify the previous discussed structure with the current feature is to further reduce the cost by using a known material.
Claims 7, 14-15, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 20150043187) and further in view of Williams (US 20170118838 A1). 
With regard claim 7, The primary art discussed in the preceding claim disclosed all the subject matter except for the bridge board further includes a via connection portion that electrically connects the first connection pad to the second connection pad and passes through the second body portion.
Williams teaches a board structure comprising: a via connection portion that electrically connects the first connection pad to the second connection pad and passes through the second body portion (at least paragraph [15], [28]-[32], [39]-[42], [61]-[68], [643]-[651]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a via connection portion that electrically connects from one locations to the other) and modify to previous discussed structure (modified to electrically connects the first connection pad to the second connection pad and passes through the second body portion) so as to further reduce the size of the modified structure. 
With regard claims 14, 19, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the bonding substrate includes a flexible printed circuit board including a polymeric base film.
Williams teaches a circuit structure comprising: flexible printed circuit board including a polymeric base film (at least paragraph [703]-[707]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (polymeric base film) and modify to previous discussed structure (printed circuit board) so as to further improve the structure quality the modified structure and/or protect the circuit board. 
With regard claim 15, 20, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the bonding substrate includes a driving chip mounted thereon..
Williams teaches a circuit structure comprising: the bonding substrate includes a driving chip mounted thereon (at least fig 5-7; paragraph [24]-[27]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a driving chip mounted on the circuit) and modify to previous discussed structure (modified to the bonding substrate) so as to further provide the signals generator for the modified structure and/or reduce the size of the device, and/or allow for the display on a specific side of the device. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Therefore, Lee may not be relied upon to teach "a via connection portion passing through the second body portion [of the bridge board] to electrically connect the input pad of the display panel and the output pad of the bonding substrate, wherein the second body portion bridge board includes a rigid material, as recited in claim 1. Independent claim 17 has been amended to incorporate similar subject matter as amended claim 1 that Applicant submits is allowable, for at least the above reasons. Accordingly, withdrawal of the instant rejection of claim 1 under 35 U.S.C. § 102 and the instant rejection of claim 17 under 35 U.S.C. § 103 is respectfully requested.” (pages 6-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
In this case, Williams teaches a board structure comprising: a via connection portion that electrically connects and passing through the body portion (at least paragraph [15]-[16], [28]-[32], [39]-[42], [61]-[68], [643]-[651]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using via in or on the board for electrically connection) and modify to previous discussed structure (modified to Lee’s circuit board interconnection structure) so as to further reduce the size and/or reduce the cost of the modified structure by using the known technologies. 

With respect to the Applicants’ remarks that, “A flexible connection unit (Lee) that contains a via (Williams) is not equivalent to the present invention, which includes a rigid bridge board that connects a display to a bonding substrate. From at least paragraph [0024], the present invention addresses problems such as bending stresses and increased bezel sizes introduced by alternative folding connections. Accordingly, a person of ordinary skill in the art would not look to the flexible connection unit of Lee nor the "bendable printed circuit boards" of Williams in order to implement the present invention, and indeed, would not find the present invention from them, alone or in any combination.” (pages 9-10).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In this case, Williams teaches a board structure comprising: a via connection portion that electrically connects the first connection pad to the second connection pad and passes through the second body portion (at least paragraph [15], [28]-[32], [39]-[42], [61]-[68], [643]-[651]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a via connection portion that electrically connects from one locations to the other) and modify to previous discussed structure (modified to electrically connects the first connection pad to the second connection pad and passes through the second body portion) so as to further reduce the size of the modified structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841